Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 1 of 10




                       In the United States District Court
                            for the District of Kansas
                                  _____________

                        Case No. 2:20-cv-02339-TC-ADM
                                _____________

                             KIRA FLORECE,
           ON BEHALF OF HERSELF AND OTHERS SIMILARLY SITUATED,

                                       Plaintiffs

                                            v.

        JOSE PEPPER’S RESTAURANTS, LLC, AND EDWARD J. GIESELMAN,

                                       Defendants
                                  _____________

                       MEMORANDUM AND ORDER

          Kira Florece filed this action on her own behalf and as a putative
      collective and class action against her former employer for alleged min-
      imum wage and overtime pay violations under the Fair Labor Stand-
      ards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and Missouri Minimum
      Wage Law, Mo. Rev. Stat. § 290.500, et seq. (“MMWL”). Doc. 1. De-
      fendants filed a motion to dismiss. Docs. 9–10. For the following rea-
      sons, the motion is denied.

                                       I.

          Florece’s Complaint alleges that Defendant Jose Pepper’s Restau-
      rants, LLC, owns and operates nine Jose Pepper’s restaurants in Kan-
      sas. Doc. 1 at ¶¶ 4–5. Defendant Gieselman wholly owns both that
      LLC and four additional restaurants in Missouri, including Jose Pep-
      per’s Belton. Id. at ¶¶ 4–7. Florece contends that all thirteen restaurants
      operate as a joint employer under the FLSA and that the locations
      share employee services. Id. at ¶ 8.

          Florece, a Missouri resident, alleges that she worked as a server at
      Jose Pepper’s Belton between April 2019 and February 2020. Id. at
      ¶ 15. She claims that Jose Pepper’s Restaurants, LLC and Gieselman
      (“Defendants”) did not pay her or similarly situated employees across




                                            1
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 2 of 10




      the thirteen Jose Pepper’s locations appropriate minimum wage or
      overtime compensation per the FLSA and, for employees at the Mis-
      souri locations, the MMWL. Specifically, Florece states that Defend-
      ants implemented four policies and practices that violated federal and
      state minimum wage and overtime laws: (1) prohibiting employees
      from clocking in until they began serving customers, even though they
      were required to be present and working prior to serving customers;
      (2) allowing employees to work overtime if they did not clock in; (3)
      denying overtime compensation after removing reported overtime
      hours from the timekeeping system; and (4) asking employees to report
      their overtime hours as regular hours worked under other employees’
      names. Id. at ¶ 18. Florece alleges that she personally refused to work
      overtime when not clocked in and to report overtime hours as regular
      hours under another employee’s name. Id.

          Florece’s Complaint contains two basic claims on behalf of herself
      and putative class members. In Count I, she asserts a claim arising un-
      der the FLSA. Id. at ¶¶ 24–34. The proposed class is defined as those
      persons who worked as hourly nonexempt servers in Defendants’ res-
      taurants within three years prior to filing her Complaint. Id. at ¶ 26. In
      Count II, she lodges a claim under the MMWL. Id. at ¶¶ 35–46. The
      proposed class is similar to the FLSA claim, but obviously focuses on
      those who worked in Missouri. Id. at ¶ 36.

          Defendants move to dismiss all claims. They argue that Florece
      lacks standing and fails to sufficiently state that she or anyone else
      worked overtime. Doc. 10 at 8–12. Defendants also urge the Court to
      either decline to exercise supplemental jurisdiction over the MMWL
      claims or find that the FLSA preempts MMWL minimum wage and
      overtime pay claims. Id. at 12–17.

                                      II.

          Defendants claim that Florece lacks standing “because her Com-
      plaint affirmatively states that she did not suffer the alleged injury.”
      Doc. 10 at 11. The facts pled and governing law undermine that con-
      tention.

          Standing is a doctrine of judicial restraint. It limits federal courts
      to considering only those disputes where there is an active “case” or
      “controversy.” U.S. Const. art. III, § 2. That limit on judicial power
      enhances liberty by restricting the powers that “an unelected, unrepre-
      sentative judiciary” may validly exercise. Allen v. Wright, 468 U.S. 737,




                                            2
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 3 of 10




      750 (1984). Dogged adherence to this limitation is critical because fed-
      eral courts are not “free-wheeling enforcers of the Constitution and
      laws.” Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1087 (10th
      Cir. 2006).

          There are three general aspects of modern standing jurisprudence.
      To have standing, a plaintiff must have suffered (1) an injury-in-fact
      that is (2) fairly traceable to the defendant’s actions and (3) likely to be
      redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S.
      555, 560–61 (1992). The injury must invade a legally protected interest
      and be actual, concrete, and particularized to that plaintiff. Id. at 560.
      While Congress may define new areas of legal protection, plaintiffs
      must still show an invasion of their statutory rights that is concrete and
      particularized. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016).

          Whether Florece’s allegations sufficiently allege standing depends
      on the nature of her claim. The FLSA entitles employees to minimum
      wage and overtime pay for hours worked in excess of forty hours per
      week. 29 U.S.C. §§ 206(a), 207(a)(1). Florece must, therefore, have pled
      (1) she herself worked in excess of forty hours per week, (2) Defend-
      ants failed to pay her minimum wage or overtime pay, and (3) she could
      recover her lost wages with a favorable outcome in this case. The
      MMWL is similar. See Mo. Rev. Stat. §§ 290.502(3) (establishing and
      requiring employers to pay employees a minimum wage), 290.505(1)
      (requiring employers to compensate employees who work more than
      forty hours in one workweek at one and one-half times their regular
      pay rate).

          Florece’s Complaint sufficiently alleges that she has standing to
      bring these claims. The injury-in-fact component is met because Flo-
      rece contends that she (and her similarly situated potential class mem-
      bers) routinely worked more than forty hours per week and did not
      receive correct wages for that time. See, e.g., Cavallaro v. UMass Mem’l
      Health Care, Inc., 971 F. Supp. 2d 139, 146 (D. Mass. 2013) (finding that
      alleging uncompensated time worked was a sufficient injury-in-fact for
      an FLSA claim); Shafir v. Continuum Health Partners, Inc., 57 F. Supp. 3d
      325, 327 (S.D.N.Y. 2014) (same); Roman v. Guapos III, Inc., 970 F. Supp.
      2d 407, 412 (D. Md. 2013) (same); cf. Zhu v. Fed. Hous. Fin. Bd., 389 F.
      Supp. 2d 1253, 1290 (D. Kan. 2005) (finding insufficient injury because
      the “plaintiff d[id] not allege that she ever worked overtime”). As the
      MMWL also ensures overtime and minimum wage compensation, Flo-
      rece’s FLSA injury also constitutes an MMWL injury-in-fact. See Mo.
      Rev. Stat. § 290.505(1).



                                           3
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 4 of 10




           The other two aspects of standing are easily satisfied (and not ma-
      terially challenged by Defendants). The Complaint alleges it was De-
      fendants’ policy to deny overtime through a variety of artifices and
      seeks a ruling in Florece’s favor for wages that would be paid to her
      directly. That is sufficient. Cf. Berger v. Nat’l Collegiate Athletic Ass’n, 843
      F.3d 285, 289 (7th Cir. 2016) (concluding that FLSA plaintiffs must
      demonstrate an employer-employee relationship to show injury and
      traceability because employees’ § 206(a) injuries “are only traceable to,
      and redressable by, those who employed them”); Cavallaro, 971 F.
      Supp. 2d at 150 (same).

          Defendants’ principal standing argument is that Florece lacks
      standing because she did not personally endure two of the four prac-
      tices Defendants allegedly used to deny overtime to their employees.
      Doc. 10 at 12. But focusing on which of the “policies and practices”
      caused Florece’s injury is immaterial. FLSA and MMWL standing fo-
      cus on whether Plaintiff alleged she was denied minimum wage and
      overtime pay that she earned. Here, the Complaint plainly satisfies that
      point; it alleges that Florece “routinely worked in excess of forty hours
      per workweek without receiving proper minimum wage and overtime
      compensation as required under the FLSA and MMWL.” Doc. 1 at
      ¶ 18. That is sufficient.

           The different policies imposed do, however, help trace Florece’s
      (and the proposed class members’) injury to Defendants. Florece al-
      leged that Defendants were her employer and that they denied her suf-
      ficient wages for overtime work through more than one policy or prac-
      tice. Doc. 1 at ¶¶ 18(1), 18(3). Assuming her allegations are true, Flo-
      rece has shown Defendants’ conduct—a failure to pay—caused her
      injury and can be remedied in this litigation. See Cisneros v. EP Wrap-It
      Insulation, LLC, No. CV 19-500, 2019 WL 5268634, at *5 (D.N.M. Oct.
      17, 2019) (finding the plaintiff’s injury, a lack of overtime compensa-
      tion, traceable to the defendant’s alleged failure to pay).

          Defendants do not expressly contend that Florece lacks standing
      for purposes of representing the putative group of “similarly situated”
      current or former employees. That inquiry appears better suited to the
      class-certification process. In fact, discovery relating to the class is on-
      going. See generally Doc. 36, Florece v. Jose Pepper’s Rests., LLC, No. 20-
      2339-TC-ADM, 2021 WL 351413, at *3 (D. Kan. Feb. 2, 2021).
      Whether Florece has standing to represent the class(es) is a question
      that can be addressed at the certification stage.




                                             4
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 5 of 10




                                      III.

           Defendants also argue that Florece’s Complaint fails to allege suf-
      ficient facts to plausibly state an FLSA claim. Doc. 10 at 9–11. But in
      light of the governing standard, Florece adequately pled a factual basis
      for an FLSA claim.

           Fed. R. Civ. P. 12(b)(6) authorizes dismissal for failure to state a
      claim. To state a claim, the complaint need only contain “a short and
      plain statement of the claim showing that the pleader is entitled to re-
      lief” from each named defendant. Fed. R. Civ. P. 8(a); Bell Atl. Corp. v.
      Twombly, 550 U.S. 544, 570 (2007). The Tenth Circuit has summarized
      two “working principles” that underlie this standard. Kan. Penn Gaming,
      LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011); see also Ashcroft v.
      Iqbal, 556 U.S. 662, 678–79 (2009). First, the Court ignores legal con-
      clusions, labels, and any formulaic recitation of the elements. Iqbal, 556
      U.S. at 678–79; Kan. Penn Gaming, 656 F.3d at 1214. Second, the Court
      accepts as true all remaining allegations and logical inferences and asks
      whether the claimant has alleged facts that make her claim plausible.
      Kan. Penn Gaming, 656 F.3d at 1214.

          A claim need not be probable to be considered plausible. Iqbal, 556
      U.S. at 678. But the facts viewed in the light most favorable to claimant
      must move the claim from merely conceivable to actually plausible. Id.
      at 678–80. The “mere metaphysical possibility that some plaintiff could
      prove some set of facts in support of the pleaded claims is insufficient;
      the complaint must give the court reason to believe that this plaintiff
      has a reasonable likelihood of mustering factual support for these
      claims.” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177
      (10th Cir. 2007) (emphasis original).

           Plausibility, like most things in life, depends on context. The req-
      uisite showing depends on the claims alleged, and the inquiry usually
      starts with determining what the plaintiff must prove at trial. See Com-
      cast Corp. v. Nat’l Assoc. of African Am.-Owned Media, 140 S. Ct. 1009,
      1014 (2020). The nature and complexity of the claim define what plain-
      tiffs must plead. Cf. Robbins v. Oklahoma, 519 F.3d 1242, 1248–49 (10th
      Cir. 2008) (comparing the factual allegations required to show a plau-
      sible personal injury claim versus a plausible constitutional violation).




                                          5
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 6 of 10




          Florece’s complaint satisfies this standard. As noted in Part II, Flo-
      rece alleges that she worked as Defendants’ employee in excess of forty
      hours per week and that Defendants refused to pay her the minimum
      wage and overtime she was entitled to receive. Doc. 1 at ¶¶ 17–18.

           Defendants’ strongest contrary argument is that the Complaint
      fails to allege which week(s) Florece worked in excess of forty hours.
      Doc. 10 at 9–11. Specifically, they contend that, among other authori-
      ties, an unpublished Tenth Circuit decision “requires a complainant to
      allege at least one week where she was entitled to overtime compensa-
      tion but did not receive such compensation.” Doc. 24 at 7 (citing
      ElHelbawy v. Pritzker, 663 F. App’x 658, 663 (10th Cir. 2016)); Doc. 10
      at 11. Not only do the authorities fail to support Defendants’ conten-
      tion, but the Complaint also meets that standard.

          In ElHelbawy, the Tenth Circuit recognized that a plaintiff asserting
      an FLSA overtime claim “must allege that he or she worked more than
      forty hours in a given workweek without being compensated for over-
      time hours worked during that workweek,” which the complaint failed
      to allege. 663 F. App’x at 663 (quoting Landers v. Quality Commc’ns, Inc.,
      771 F.3d 638, 644–45 (9th Cir. 2014)) (internal quotation marks omit-
      ted). There, the complaint alleged only that the defendant failed to pay
      the plaintiff for hours worked and continued assigning plaintiff work
      after her effective removal. Id.

          In contrast to the allegations in that case, Florece specifically al-
      leges that on “a weekly basis throughout [her] employment with De-
      fendants, [she] routinely worked in excess of forty hours per workweek
      without receiving proper minimum wage and overtime compensation
      as required under the FLSA and MMWL.” Doc. 1 at ¶ 18. That states
      a plausible claim. Cf. ElHelbawy, 663 F. App’x at 663; Cerda v. Cillessen
      & Sons, Inc., No. 19-1111-JWB, 2020 WL 416979, at *5 (D. Kan. Jan.
      27, 2020).

          Defendants seem to latch onto the language in ElHelbawy about a
      “given” workweek and extrapolate that Florece needs to identify each
      particular week for which Defendants denied her overtime. Doc. 10 at
      10–11. That effort fails for several reasons. The most fundamental rea-
      son is because courts are bound by the holdings of precedential cases,
      not language located within them. Alexander v. Sandoval, 532 U.S. 275,
      282 (2001). And as applied to FLSA cases, ElHelbawy suggests it would
      be sufficient for an FLSA plaintiff to allege that he or she was regularly
      required to work in excess of forty hours per workweek without proper



                                          6
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 7 of 10




      payment. 663 F. App’x at 663; see also Hall v. DIRECTV, LLC, 846
      F.3d 757, 776–77 (4th Cir. 2017) (holding that plaintiffs need not
      “identify a particular week . . . but [must provide] sufficient detail about
      the length and frequency of their unpaid work to support a reasonable
      inference that they worked more than forty hours in a given week”);
      Manning v. Bos. Med. Ctr. Corp., 725 F.3d 34, 46 (1st Cir. 2013) (finding
      plaintiffs’ complaint sufficient because the “basic thrust [wa]s that de-
      fendants’ pay practices continuously required employees to work . . .
      [and] not receive compensation” and also alleged working during meal
      breaks, before or after shifts, and in training); Sec’y of Labor v. Labbe, 319
      F. App’x 761, 763 (11th Cir. 2008) (requiring plaintiff only to show a
      failure to pay overtime compensation and/or minimum wages to em-
      ployees).

                                        IV.

          Defendants argue that this Court should not consider the MMWL
      claim for two independent reasons: (1) preemption and (2) supple-
      mental jurisdiction. Neither merits the relief Defendants seek.

                                        A.

           Federal preemption follows from the Supremacy Clause. It pre-
      cludes enforcing state laws or regulations that tread on constitutional
      text, federal statutes, or treaties made under the authority of the United
      States. See generally Kansas v. Garcia, 140 S. Ct. 791, 801 (2020). The type
      of preemption, express or implied, depends on the nature of the laws
      at issue. Regardless of the label used to describe the preemptive claim,
      “[i]nvoking some brooding federal interest or appealing to a judicial
      policy preference” is insufficient, as the party asserting preemption
      must “point specifically to a constitutional text or a federal statute that
      does the displacing or conflicts with state law.” Va. Uranium, Inc. v.
      Warren, 139 S. Ct. 1894, 1901 (2019) (opinion of Gorsuch, J.).

          Defendants argue that a species of implied preemption, known as
      obstacle or conflict preemption, exists in this case. See generally
      ONEOK, Inc. v. Learjet, Inc., 575 U.S. 373, 377 (2015). Specifically, they
      contend that Florece’s MMWL claim is “duplicative of her FLSA
      claims in Count I for overtime and/or minimum wages.” Doc. 10 at
      15–16. But absent a clear and manifest intent from Congress, it is pre-
      sumed that state and federal law may coexist. See Arizona v. United States,
      567 U.S. 387, 400 (2012); see also Chamber of Commerce U.S. v. Whiting,
      563 U.S. 582, 607 (2011) (opinion of Roberts, C.J.) (warning that




                                             7
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 8 of 10




      “[i]mplied preemption analysis does not justify a freewheeling judicial
      inquiry into whether a state statute is in tension with federal objec-
      tives”) (internal citations omitted).

           But Defendants have not established obstacle or conflict preemp-
      tion could happen here. For that doctrine to override a state law,
      “compl[ying] with both federal and state [law must be] a physical im-
      possibility” or state law must “stand as an obstacle to the accomplish-
      ment and execution of the full purposes and objectives of Congress.”
      Arizona, 567 U.S. at 399 (internal citations omitted). Neither situation
      is present: both the FLSA and the MMWL insist on payment of a min-
      imum wage and overtime pay for hours worked in excess of forty hours
      per week. Compare 29 U.S.C. §§ 206 (minimum wage), 207 (overtime);
      with Mo. Rev. Stat. §§ 290.502 (minimum wage), 290.505 (overtime).

           Instead, it appears Defendants are concerned that the MMWL
      remedies may duplicate those available under the FLSA. Doc. 10 at
      16–17. That concern still fails to implicate preemption. First, Defend-
      ants have not identified any controlling authority to suggest the possi-
      bility of duplicative remedies violating the Supremacy Clause. Cf. Gar-
      cia, 140 S. Ct. at 806 (noting the “mere fact that state laws like the
      Kansas provisions at issue overlap to some degree with federal criminal
      provisions does not even begin to make a case for conflict preemp-
      tion”). And, while not dispositive of an implied preemption challenge,
      it is noteworthy that Congress expressly recognized the FLSA would
      operate alongside complementary state employment laws. See 29 U.S.C.
      § 218(a). Additionally, Missouri federal courts confronted with the very
      argument Defendants make here have uniformly concluded the FLSA
      does not preempt MMWL claims. See generally Fry v. Accent Mktg. Servs.,
      L.L.C., No. 13-59, 2013 WL 2403669, at *2 (E.D. Mo. May 31, 2013)
      (collecting cases); Doc. 10 at 16 (acknowledging the same).

          Second, the remedies available under the FLSA and MMWL do not
      completely overlap. The MMWL appears to afford greater remedies:
      Missouri minimum wages are higher than the federal minimum, see Mo.
      Rev. Stat. § 290.502, and the MMWL allows double the amount of
      liquidated damages available under the FLSA, compare 29 U.S.C. §
      216(b) with Mo. Rev Stat. § 290.527. The FLSA does not excuse non-
      compliance with state laws that establish a higher minimum wage. 29
      U.S.C. § 218(a). To hold that a plaintiff cannot pursue these MMWL
      claims would impermissibly negate a congressional directive that such
      claims may proceed. Cf. Va. Uranium, 139 S. Ct. at 1903 (opinion of
      Gorsuch, J.).



                                         8
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 9 of 10




          The cases Defendants cite in support of dismissal are inapposite.
      For instance, the Tenth Circuit held in Connor v. Schnuck Markets, Inc.,
      121 F.3d 1390, 1399 (10th Cir. 1997), that the Kansas Supreme Court
      would not recognize a new common law cause of action for retaliation
      when there exists an adequate remedy under either state or federal stat-
      utory law. Whether a state supreme court might recognize a common
      law cause of action speaks not to whether federal law preempts a state
      statute. In fact, Connor does not appear to involve preemption at all.

           So, too, with Defendants’ district court citations, which discuss the
      interplay between Kansas statutes and the FLSA. See, e.g., McGowan v.
      Genesis Health Clubs Mgmt., No. 17-2419-DDC-KGS, 2018 WL 572052
      (D. Kan. Jan. 26, 2018). The MMWL is distinct from the Kansas laws
      at issue. Whereas Missouri law expressly provides for an employee’s
      recovery of overtime pay, Mo. Rev. Stat. § 290.505(1), neither of the
      Kansas laws do when the FLSA applies. McGowan, 2018 WL 572052,
      at *4–5. It is, therefore, immaterial whether—as in the cases Defend-
      ants cite—a Kansas statutory claim could be pled in concert with a
      similar FLSA claim.

                                      B.

           Defendants finally assert that this Court should decline to exercise
      supplemental jurisdiction over the MMWL claims. Doc. 10 at 12–14.
      The relevant statute states that, subject to certain exceptions, in “any
      civil action of which the district courts have original jurisdiction, the
      district courts shall have supplemental jurisdiction over all other claims
      that are so related to claims in the action within such original jurisdic-
      tion that they form part of the same case or controversy under Article
      III of the United States Constitution.” 28 U.S.C. § 1367(a). “A district
      court’s decision whether to exercise that jurisdiction after dismissing
      every claim over which it had original jurisdiction is purely discretion-
      ary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639–40 (2009).

          Defendants have not provided a meaningful basis on which to de-
      cline the exercise of supplemental jurisdiction. Forcing Florece to liti-
      gate her related claims in different jurisdictions would be a waste of
      the parties’ and judicial resources.

                                      V.

          Defendants’ Motion to Dismiss (Doc. 9) is DENIED without
      prejudice.




                                           9
Case 2:20-cv-02339-TC-ADM Document 44 Filed 02/24/21 Page 10 of 10




         IT IS SO ORDERED.



         Date: February 24, 2021        s/ Toby Crouse
                                        Toby Crouse
                                        United States District Judge




                                   10
